—Judgment, Supreme Court, New York County (Eugene Nardelli, J., at trial; Walter Tolub, J., on CPLR 4545 [c] motion), entered September 25, 1997, which, insofar as appealed from, reduced the jury’s awards to plaintiff for future lost earnings and future lost pension benefits by the amount plaintiff will receive from his accident disability retirement pension, thereby reducing such awards to zero, unanimously affirmed, without costs.
We agree with the IAS Court’s factual findings that the jury’s awards for future lost earnings and future lost pension benefits correspond to and are replaced by plaintiffs accident disability retirement pension, which provides three-fourths salary benefits tax free, commenced when plaintiff was removed from the City payroll as a sanitation worker, and will continue for the 21 years that plaintiff would have earned salary on the job but for the accident and for the expected ten years that he would have received an ordinary pension upon retirement (see, Oden v Chemung County Indus. Dev. Agency, 87 NY2d 81). Concur — Ellerin, J. P., Williams, Mazzarelli and Andrias, JJ.